Citation Nr: 1227102	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  04-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran (Appellant), Veteran's Daughter and Son-in-Law


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1942 to March 1944.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Los Angeles, California. 

The Veteran, his daughter, and his son-in-law provided testimony at a February 2005 Travel Board hearing at the Los Angeles RO before a Veterans Law Judge who has since retired from the Board.  A transcript is associated with the claims folder.

The Board subsequently remanded the claim for further development in July 2005.  In July 2007, the Board denied the Veteran's claim, and he appealed it to the United States Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Remand (Joint Motion) in September 2008 vacating the July 2007 Board decision.  In May 2009, the Board issued a remand with instructions for further development.  

In October 2010, notice was mailed to the Veteran's mailing address of record informing him that the Veterans Law Judge before whom he testified in 2005 had since retired from the Board, and offering him the option of testifying before another Veterans Law Judge.  That letter was not returned as undeliverable, and there was no other response from the Veteran.

In January 2011 and March 2012, the Board remanded the claim for further development.  As discussed below, the development requested has been completed; therefore, the claim is now appropriate for appellate review.    

In a July 2012 Written Brief Presentation, the Veteran's representative averred that the Veteran has been diagnosed with dementia due to a concussion sustained in an in-service plane crash.  The Board previously denied service connection for residuals of a concussion in a July 2007 decision.  The issue of whether new and material evidence has been received to reopen service connection for residuals of a concussion, to include dementia, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not sustain a cervical spine injury, disease, or event in service. 
 
2.  Symptoms of a cervical spine disorder were not chronic in service.

3.  Symptoms of a cervical spine disorder have not been continuous since service separation.

4.  The Veteran's currently diagnosed cervical spine disorder is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a cervical spine injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely February 2002 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  In addition, the March 2007 Supplemental Statement of the Case described how VA determines disability ratings and effective dates.  Although notice regarding disability ratings and effective dates was not provided prior to initial adjudication of the claim, the Veteran was not prejudiced by any untimeliness in notice, as he was provided with additional opportunities to submit evidence after issuance of proper notice.  Moreover, the Board is denying the service connection claim herein, and will not reach the questions of disability rating and effective date.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (at least in part), post-service private treatment records, a VA opinion, and the Veteran's statements, including his testimony at the February 2005 Board hearing.  The Board notes that, in response to a request for additional service records pertaining to the Veteran's service in the enlisted Reserve Corps from July 1942 to August 1943, the National Personnel Records Center (NPRC) responded that those records were destroyed in a fire.  In circumstances such as this, where at least some of the original service treatment records are unavailable, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

As noted above, in a March 2012 decision, the Board remanded the claim for further development.  Specifically, the Board stated that a statement from Dr. P.J.P. setting forth the basis for his March 2005 opinion should be requested.  Following this Board's remand, Dr. P.J.P. provided a statement clarifying his March 2005 opinion.  Thus, it appears that all development requested by this Board in its March 2012 remand has been completed to the extent possible, and no additional development is required.   
  
A VA opinion was obtained in April 2011 with regard to the question of whether the Veteran's cervical spine disorder is related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2011 VA opinion obtained in this case is adequate as to the question of whether the Veteran's cervical spine disorder is related to active service.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the cervical spine disorder claim has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Cervical Spine Injury

The Veteran contends that his current cervical spine disorder, diagnosed as degenerative disc disease with stenosis at C3 through C6, was incurred during active service.  Specifically, he avers that, in the fall of 1942 or up until about February 1943, he was participating in a pilot training program when his plane crashed and he sustained a concussion and elsewhere alleges that he injured his cervical spine (spinal cord injury).  He avers that he was treated at Dallas Methodist Hospital for his injuries.  He contends that this incident caused the current degenerative disorder in his cervical spine.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a cervical spine injury or disease in service, and that symptoms of a cervical spine disorder were not chronic during active service.  The assertion of in-service plane crash and cervical spine injury was first claimed in February 2002, and based on recollection of alleged events 60 years prior, as related through family members, and after having been found to have mild dementia.  The Veteran does not recall the exact date of the alleged plane crash, but generally asserts that it occurred approximately sometime between November 1942 and February 1943.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's finding that a veteran's account of in-service events was not credible because it was first made years after service and the veteran had dementia that affected memory). 

There is no documentation of treatment for any injuries sustained in a plane crash during active service.  A November 2003 letter from Methodist Dallas Medical Center stated that there was no record of treatment of the Veteran in 1942 as the records were too old.  

In addition, the contemporaneous service medical evidence of record that is available, especially the medical histories and complaints reported contemporaneous to service by the Veteran, as well as contemporaneous in-service clinical findings, are inconsistent with the Veteran's recent assertion of having sustained a plane crash with cervical spine injury in service, and is incompatible with any finding of chronic or continuous symptoms residual to such claimed injury.  A contemporaneous September 1943 service physical examination report shows no musculoskeletal defects or complaints of neck pain or other symptoms indicating a cervical spine injury.  An October 1943 physical examination report also shows a negative examination of the neck, and when asked about prior injuries, the Veteran did not mention a plane crash or any injuries to the neck or cervical spine.  A February 1944 physical examination report also indicates no abnormalities of the neck, and, despite other orthopedic complaints, does not indicate any complaints of neck or cervical spine problems.  Hospitalization records from February 1944 also do not indicate any symptoms, complaints, diagnosis, or treatment for a cervical spine or neck disorder.  

In addition, during post-service treatment for over two years beginning in 1999, when the Veteran first sought treatment for the symptoms that he is now claiming as cervical spine disorder injury residuals, the Veteran did not mention any history of in-service plane crash or spinal injury, including cervical spine injury, until February 2002, which happens to be the same month that he filed the claim for VA disability compensation.  For treatment purposes beginning in 1999, the Veteran would be expected to give an accurate medical history in order to obtain proper medical care; therefore, the histories presented during the first couple of years of treatment by Dr. P.J.P., which do not mention an in-service plane crash or cervical spine injury or even symptoms, are highly probative.  In contrast, since February 2002, the repeated reports of in-service plane crash and cervical spine injury have been made pursuant to the February 2002 VA compensation claim rather than treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (stating that the Board may consider whether self-interest is a factor in making statements alleging continuous post-service symptoms to support the claim).  

Therefore, the weight of the evidence is against a finding that a cervical spine disorder either began during active service or that symptoms of a cervical spine disorder were chronic during active service.  Even if the Board were to accept the Veteran's statement regarding a "concussion" injury during active service as credible (in light of potentially missing service treatment or hospitalization records), where, as here, there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).    

The Board next finds that the weight of the evidence demonstrates that cervical spine disorder symptoms have not been continuous since service separation in March 1944.  As indicated, a February 1944 physical examination report did not indicate any symptoms or complaints of a cervical spine disorder.  Following service separation in March 1944, the evidence of record shows no complaints, diagnosis, or treatment for neck pain until 1999, when the Veteran sought treatment for neck pain and was diagnosed with cervical spine degenerative disc disease and stenosis.  The absence of post-service complaints, findings, diagnosis, or treatment for more than five decades after service is one factor that tends to weigh against a finding of continuous cervical spine disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence). 

Other evidence of record showing that cervical spine disorder symptoms were not continuous since service separation includes a January 1945 VA orthopedic examination report, which indicates no complaints of neck pain or other symptoms or findings indicating a cervical spine disorder.  A March 1948 VA orthopedic examination report is also negative for any neck or cervical spine complaints.  There are no relevant treatment records from 1948 to 1999.  While the treatment records of Dr. P.J.P. from 1999 record the Veteran was treated from 1999 until February 2002 before he first reported a history of in-service neck and head injury in 1942, the history reported by the Veteran for treatment purposes notably does not include a history of the Veteran having continuous symptoms of neck (cervical spine) disorder since service.

More recently, at the April 2011 VA examination, the history taken from the Veteran's son reflects only a 10 year history of symptoms of imbalance.  Such affirmative histories taken after service that reflect either a specific denial of symptoms of neck disorder or omit any mention of post-service symptoms of neck disorder by the Veteran or a family member who has observed the Veteran is not simply an absence of evidence of treatment in the decades after service until 1999, which is still one factor the Board may and has considered and weighed against the claim, but is a competent and affirmative denial by the Veteran of having experienced such continuous post-service symptoms of a neck (cervical spine) disorder. 

It does not appear the Veteran has even contended that he has had continuous cervical spine symptoms since service separation.  In the histories and statements provided by the Veteran and other family members, there are references to an in-service plane crash injury in 1942 or 1943 and reports of recent post-service complaints with onset in 1999 when the Veteran first sought treatment starting in 1999; however, none of the histories or statements asserts that any of the symptoms of neck or cervical spine disorder have been continuous since service separation.  The evidence reflects that after the in-service plane crash the Veteran reported, he continued service in the Reserves and was then called to active duty service in October 1943 to March 1944.

The only statement that could possibly be construed as suggestive of continuous post-service symptomatology of the neck is the February 2002 informal claim wherein the Veteran wrote that a spinal cord injury "has worsened since WW II."  To the extent that this more recent assertions made as part of the current compensation claim could be liberally construed as a contention that the Veteran has had cervical spine disorder symptoms since separation from service in March 1944, the Board finds that, while the Veteran is competent to report the onset of his cervical spine disorder symptoms, this suggestion of continuous cervical spine disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board finds that the Veteran's February 2002 implied assertion of continuous cervical spine disorder symptoms after service is not credible because it is outweighed by other evidence of record that includes the more contemporaneous pre-separation February 1944 physical examination report which does not indicate any complaints of neck problems, post-service January 1945 and March 1948 VA examinations at which examination of the neck was normal and the Veteran did not voice any neck complaints, the Veteran's claims for service connection in March 1944 and May 1953 for other disabilities resulting from the alleged in-service plane crash that did  not claim or even mention symptoms of a cervical spine disorder, and the history given for treatment purposes from 1999 forward that did not mention continuous symptoms since service, but instead showed treatment beginning in 1999 for symptoms that were reported to have started in 1999.  The Board has also considered the statements made by the Veteran's daughter and son-in-law, but these, likewise, do not assert continuous symptomatology of the neck since service, and are also outweighed by the more contemporaneous evidence described above.  See Pond, 12 Vet. App. 341 (upholding the Board's weighing and finding of fact that the post-service medical records, which were negative for complaints or treatment for cervical spine injury, were more probative than the appellant's testimony of continuous post-service symptom of neck pain after a jeep accident).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for multiple disorders resulting from the alleged in-service plane crash in March 1944 and May 1953, but did not mention any cervical spine symptoms at that time.  This suggests to the Board that there was no pertinent cervical spine symptomatology at that time or that he believe any neck or cervical spine symptoms were not related to service.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service, and in this case, related to the in-service plane crash.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a cervical spine disorder, when viewed in the context of his action regarding other claims for compensation (particularly with regard to injuries he believed were related to the in-service plane crash), may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a cervical spine injury or disease in service, including in the in-service plane crash, or the lack of cervical spine symptomatology at the time he filed the claim, or both.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic cervical spine problems and post-service continuous cervical spine disorder symptoms. 

The Board also finds that the weight of the evidence demonstrates that cervical spine arthritis did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2011) (degenerative and traumatic arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, and can be assigned a 10 percent evaluation if limitation of motion due to pain is noncompensable).  The evidence shows the first assessment of arthritis more than five decades after service separation in 1999.  For these reasons, the Board finds that arthritis, first diagnosed in 1999, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed cervical spine disorder is not related to his active service.  The Veteran was afforded a VA examination in April 2011.  The VA examiner reviewed the claims file, including service treatment records, and conducted an interview and physical examination of the Veteran.  The examiner assessed degenerative disc disease of the cervical spine, and opined that it was less likely as not related to active service.  The VA examiner reasoned that there was no evidence of a compression fracture on the MRI study of the cervical spine, that age is the greatest risk factor for spinal degeneration in individuals over the age of 60 (and the Veteran is older than 60 years old), and there was no evidence of treatment for the cervical spine during active service.  

The Board acknowledges the favorable opinion of Dr. P.J.P., a private neurologist, submitted by the Veteran.  In March 2005, Dr. P.J.P. wrote that he had treated the Veteran for his cervical spine stenosis, and noted that the Veteran had reported severe head and neck injuries in a plane crash in 1942.  The doctor opined that there was reasonable medical probability that the Veteran's cervical spine problems were directly related to the injuries he sustained in the 1942 plane crash, yet he still assumed the occurrence of such in-service crash and "neck injuries" in service in 1942.  As indicated in the analysis above and the Board's finding of fact, the weight of the evidence is against such a finding of in-service plane crash and cervical spine injury.  Consequently, because Dr. P.J.P. relied on inaccurate material facts of both a plane crash and cervical spine injury in service in 1942 in forming his opinion, his opinion is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value); see also Swan v. Brown, 5 Vet. App. 229, 233 (1993) and Black v. Brown, 
5 Vet. App. 177, 180 (1993) (an examination not based on the record, but based on inaccurate facts presented to an examiner, is speculation).  In April 2012, Dr. P.J.P. clarified that he did not have any knowledge of the actual injuries sustained during the Veteran's 1942 plane crash; however, notwithstanding this statement, he still assumed the occurrence of the plane crash to render the statement that the severity of any injuries from such plane crash would be of such a degree that it is reasonable to assume medically that they were the original cause of his subsequent cervical spine stenosis.  

The Board finds that Dr. P.J.P.'s purported nexus opinions are of no probative value.  In his April 2012 letter, Dr. P.J.P. confirmed that he had no knowledge of the injuries the Veteran sustained in the 1942 plane crash, and there is no indication that he reviewed the Veteran's service treatment records or post-service treatment records.  The service treatment records and post-service 1945 and 1948 VA examination reports demonstrate no complaints of neck or cervical spine problems; the contemporaneous examination, conclusions, and diagnoses of the clinicians who saw the Veteran during and in the several years following separation from active service are more probative than the findings of Dr. P.J.P. many years later.  
Dr. P.J.P. also did not provide an explanation for the lack of any evidence of traumatic compression fracture on the current MRI studies, as the 2011 VA examiner noted, despite his conclusion that the plane crash injuries were severe enough to have caused stenosis.  

Moreover, Dr. P.J.P. states that it is reasonable to "assume" that the injuries sustained in the plane crash were severe enough to cause cervical spine stenosis.  Thus, Dr. P.J.P.'s opinion is appears to be speculative at best.  Speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
     
Based on this evidence, the Board finds that the weight of the competent evidence demonstrates no relationship between the Veteran's current cervical spine disorder and military service, including no credible evidence of continuity of symptomatology of cervical spine disorder symptoms following service separation.  The probative nexus opinion on file weighs against the claim.  The 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a cervical spine injury, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for residuals of a cervical spine injury is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


